Case 0:18-cr-60310-BB Document 121 Entered on FLSD Docket 08/14/2020 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 19-cr-60310-02-BLOOM

 UNITED STATES OF AMERICA,

         Plaintiff,

 v.

 DONDRE MANTACK,

       Defendant.
 ________________________________/

              ORDER GRANTING LEAVE TO APPEAL IN FORMA PAUPERIS

         THIS CAUSE is before the Court upon Defendant Dondre Mantack’s (“Defendant”)

 Application to Proceed in Forma Pauperis on Appeal, ECF No. [119] (“Application”). The Court

 has carefully considered the Application, the record in this case, and is otherwise fully advised.

 For the reasons set forth below, Defendant’s Application is granted.

         Fundamental to our system of justice is that the courthouse doors will not be closed to

 persons based on their inability to pay a filing fee. Congress has provided that a court “may

 authorize the commencement, prosecution, or defense of any suit, action or proceeding, civil or

 criminal, or appeal therein, without prepayment of fees . . . therefor, by a person who submits an

 affidavit that includes a statement of all assets such [person] possesses that the person is unable to

 pay such fees.” 28 U.S.C. § 1915(a)(1); see Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1306

 n.1 (11th Cir. 2004) (interpreting § 1915 to apply to all persons seeking to proceed IFP).

         Section 1915(a) requires a determination as to whether “the statements in the [applicant’s]

 affidavit satisfy the requirement of poverty.” Watson v. Ault, 525 F.2d 886, 891 (5th Cir. 1976).1


 1
  Pursuant to Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981), opinions of the Court of
 Appeals for the Fifth Circuit issued prior to October 1, 1981, are binding precedent in the Eleventh Circuit.
Case 0:18-cr-60310-BB Document 121 Entered on FLSD Docket 08/14/2020 Page 2 of 3
                                                                Case No. 19-cr-60310-02-BLOOM


 An applicant’s “affidavit will be held sufficient if it represents that the litigant, because of his

 poverty, is unable to pay for the court fees and costs, and to support and provide necessities for

 himself and his dependents.” Martinez, 364 F.3d at 1307; see also Adkins v. E.I. DuPont de

 Nemours & Co., 335 U.S. 331, 339 (1948) (in forma pauperis status is demonstrated when, because

 of poverty, one cannot “pay or give security for the costs and still be able to provide himself and

 dependents with the necessities of life.”). The Department of Health and Human Services (HHS)

 poverty guidelines are central to an assessment of an applicant’s poverty. See Taylor v. Supreme

 Court of N.J., 261 F. App’x 399, 401 (3d Cir. 2008) (using HHS Guidelines as basis for § 1915

 determination); Lewis v. Ctr. Mkt., 378 F. App’x 780, 784 (10th Cir. 2010) (affirming use of HHS

 guidelines); see also Annual Update of the HHS Poverty Guidelines, 85 Fed. Reg. 3060 (Jan. 17,

 2020). Further, the § 1915 analysis requires “comparing the applicant’s assets and liabilities in

 order to determine whether he has satisfied the poverty requirement.” Thomas v. Chattahoochee

 Judicial Circuit, 574 F. App’x 916, 917 (11th Cir. 2014). Ultimately, permission to proceed in

 forma pauperis is committed to the sound discretion of the Court. Camp v. Oliver, 798 F.2d 434,

 437 (11th Cir. 1986).

        To the extent that Defendant is appealing the Court’s Order denying his motion to reduce

 sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), ECF No. [116], Defendant may proceed in forma

 pauperis on appeal. Defendant is currently incarcerated, and he swears in his affidavit that he does

 not earn any wages and is currently unemployed. See ECF No. [119]. Defendant has also attached

 a copy of his inmate account reflecting a current account balance of $71.31. Id. at 5-10. Upon

 review of the HHS poverty guidelines and after examining Defendant’s financial situation, the

 Court determines that he is unable to pay the required filing fee and thus qualifies for indigent

 status under § 1915.



                                                  2
Case 0:18-cr-60310-BB Document 121 Entered on FLSD Docket 08/14/2020 Page 3 of 3
                                                      Case No. 19-cr-60310-02-BLOOM


        Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Application, ECF No.

 [119], is GRANTED.

        DONE AND ORDERED in Chambers at Miami, Florida, on August 13, 2020.




                                              _________________________________
                                              BETH BLOOM
                                              UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record

 Dondre Mantack
 20642-104
 Oklahoma City
 Federal Transfer Center
 Inmate Mail/Parcels
 Post Office Box 898801
 Oklahoma City, OK 73189




                                          3
